Citation Nr: 0934108	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to January 
1981, October 2001 to October 2002, and March 2003 to 
February 2004, with additional duty for training in the Army 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in July 2009 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD and that the 
Veteran apparently limited the appeal to the issue of service 
connection for PTSD and not any other psychiatric disorder.  
A recent Court of Veterans Claims (Court) decision, however, 
indicates that even though a Veteran may only seek service 
connection for PTSD, a Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Clemons v. Shinseki, No. 07-558 (Vet. App. 
Feb. 17, 2009).  Essentially, the Court found that a Veteran 
does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  In this case, the evidence reflects 
diagnoses for PTSD and for adjustment disorder with anxiety.  
Thus, the Board has recharacterized the issue on appeal as 
"entitlement to service connection for an acquired 
psychiatric disorder to include PTSD".  



FINDINGS OF FACT

1.  The Veteran's adjustment disorder is causally related to 
his service in Iraq.  

2.  The Veteran's right and left knee disorders are related 
to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

2.  The criteria for service connection of a left knee 
disorder have been met.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

3.  The criteria for service connection of a right knee 
disorder have been met.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty training (ACDUTRA), injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA), or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Psychiatric Disorder 

The Veteran contends that he has a psychiatric disorder as a 
result of stressors experienced during a tour of duty as a 
personal security officer in Iraq.  Specifically, he has 
reported stressors of encountering mortar fire, being thrown 
to the ground after a mortar explosion in late August 2003, 
and driving in a convoy that was hit by debris after an 
improvised explosive device (IED) explosion.  The Veteran has 
also reported encountering small arms fire and engaging in 
firefights, and he has indicated that during one of the 
firefights, a team member was shot in the right shoulder.  

Service personnel records document that the Veteran served as 
a personal security officer for the Director of the Iraq 
Survey Group from March 2003 to December 2003.  The evidence 
further reveals that a Unit Commander whose service was 
contemporaneous with the Veteran's service has corroborated 
the aforementioned stressors, reporting that he was present 
when the Veteran was injured by the mortar explosion and when 
the convoy was hit by the IED and that he was aware that the 
Veteran's team member was injured.  See June 2007 e-mail 
transcript.  Based on the foregoing, the Board finds that the 
Veteran's in-service stressors have been corroborated.  

The Board also finds that the evidence indicates that the 
Veteran currently has a psychiatric disorder linked to these 
in-service stressors.  Initially, the Board notes that the 
record does not contain a competent diagnosis of PTSD:  
although the Veteran was diagnosed with PTSD on two separate 
occasions, the diagnoses were not apparently under the 
criteria of the DSM-IV, as required by 
38 C.F.R. § 3.304(f), and a subsequent (more probative) 
opinion from a VA examiner indicates that the Veteran did not 
meet the DSM-IV criteria for PTSD.  See July 2007 VA 
examination record; December 2005 and January 2006 VA 
treatment records.  The record does include a competent and 
highly probative diagnosis of adjustment disorder with 
anxiety as a result of the Veteran's traumatic experiences in 
Iraq, however.  See July 2007 VA examination record.  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(opinion's probative value determined by whether it is 
supported by a detailed rationale/explanation).  Thus, based 
on the evidence of a current diagnosis linked to corroborated 
in-service events, the Board finds that service connection is 
warranted.  

Knee Disorders 

The evidence clearly indicates that the Veteran has been 
diagnosed with right and left knee disorders, notably right 
and left knee osteoarthritis, which is status-post meniscus 
removal of the right knee and status-post total knee 
replacement of the left knee.  Thus, the remaining issue is 
whether the knee disorders were incurred in or aggravated by 
service or are causally related to service.  

The Veteran had active service in the Army from February 1978 
to January 1981.  The service treatment records from this 
period of service reveal no findings or complaints related to 
the knees.  The Board notes that the records do reflect 
treatment for abrasions and lacerations of the bilateral shin 
after the Veteran ran through barbed wire while chasing 
someone.  The associated treatment record does not reveal any 
findings related to the knee, however, and the subsequent 
medical evidence, to include the December 1980 separation 
examination, suggests that there was no chronic disorder of 
either knee during this period of service.  See, e.g., 
December 1980 separation examination record (normal clinical 
findings for the lower extremities and negative history as to 
"trick' or locked knee".  

The Veteran then entered the Army Reserve in 1991, with 
apparently normal knees.  See September 1991 examination 
records (normal clinical findings for the lower extremities 
and negative histories as to trick, locked, or painful 
joints).  A subsequent examination conducted in February 1995 
also revealed normal findings for the lower extremities and 
negative histories as to "trick' or locked knee" or 
arthritis.  The examination record does indicate that the 
Veteran reported a history of a left knee arthroscopy in 
1987, however, which the examiner found resulted in no 
residual impairment.  The record is then silent until March 
2000, when the medical evidence reveals that the Veteran had 
previously undergone a lateral/medical meniscus removal in 
the right knee in 1999 and an arthroscopy of the right knee 
in 2000.  A March 2000 Worker's Compensation record indicates 
that the Veteran was cleared to return to work as of March 1, 
2000, and a March 2000 service examination record indicates 
that the Veteran had full range of motion.  
Then, in November 2000, the Veteran underwent a left knee 
total knee arthroplasty, which the records indicate was 
provided because of progressive left knee pain which had been 
unresponsive to conservative, nonoperative measures.  See 
November 2000 Memorial Hospital record.  

The record is then silent again until January 2004, when the 
Veteran, after returning from deployment, reported having an 
aggravation of his knee problems while on deployment.  See, 
e.g., January 2004 post-deployment examination record.  The 
Veteran continued to report pain in his knees, particularly 
in his left knee, and he was put on a permanent profile from 
running, marching, jumping, or deep bending and was ordered 
to perform an alternate event for his Army physical fitness 
test due to his left knee in January 2004.  The Veteran was 
then evaluated further, and in December 2005, he was put on 
permanent physical profile for low back pain, right thumb 
pain, right knee arthritis and left knee replacement -"now 
with significant limitations".  

The Veteran subsequently underwent review by a Medical 
Evaluation Board.  The Medical Evaluation Board report 
documents the Veteran's history of blowing out his left knee 
while doing drill training, having a knee replacement in 
November 2000, and doing "fairly well" with the knee until 
October 2003, when he sustained injuries in a mortar 
explosion which aggravated his knee disabilities.  The 
Medical Evaluation Board noted that the Veteran's right knee 
had been arthroscoped several times, most recently in 2000, 
and that X-rays in November 2006 showed moderate traumatic 
osteoarthritis of the right knee.  After examination and 
consideration of the evidence of record, which included a 
statement from the Veteran's commanding officer indicating 
that the Veteran had "suffered some injuries as a result of 
his deployment" which had "progressively worse[ned]", the 
Medical Evaluation Board determined that the Veteran had 
bilateral degenerative joint disease of the knees, status 
post right knee meniscus tear and status-post left knee 
replacement, which had been incurred as a result of 
"accidents" during inactive duty training.  

A VA examination was conducted in November 2006.  The record 
reflects the Veteran's history of recurrent injury patterns 
to both knees secondary to physical training during active 
duty through all three tours and acute injury pattern to both 
knees secondary to a mortar attack while stationed in Iraq in 
2003.  After examination and discussion with the Veteran, the 
examiner diagnosed the Veteran with osteoarthritis of the 
knees and left total knee arthroplasty with loss of range of 
motion bilaterally.  The examiner stated that based on the 
Veteran's history and the examination, he believed the 
Veteran's bilateral knee osteoarthritis was more likely 
caused by or a result of trauma while in service.  The 
examiner explained that he believed the degenerative changes 
of the Veteran's knees was accelerated for his age and that 
the Veteran's activities and injury patterns in service 
significantly contributed to the Veteran's degenerative 
progression.  In other words, he believed the Veteran's 
degenerative changes were and were most likely caused by his 
injury patterns while in service.  

In May 2007, VA requested that the physician who conducted 
the 2006 VA examination provide an addendum opinion after 
review of the file.  The physician indicated that he reviewed 
the file.  He noted that the service medical records were 
silent for significant report to sick call for bilateral knee 
conditions on the first and second tours of duty.  He also 
noted that the Veteran was noted to have "interval treatment 
for osteoarthritis of the knees preceding his last tour of 
duty with noted right knee arthoplasty in 1999 and 
arthroscopic intervention of his left knee in 1987".  
Finally, the physician noted that the records from the last 
tour of duty documented "osteoarthritis of both knees with a 
right total knee arthroplasty with associated restricted 
profile".  The examiner then indicated that, based on the 
Veteran's history, examination in November 2006, and review 
of the file, he believed that that the Veteran's bilateral 
osteoarthritis of the knee was "less likely as not caused by 
or a result of trauma while in service".  The physician 
explained that this was his opinion because the Veteran's 
first two tours of duty, which predated the Veteran's 
operative intervention and diagnosis of osteoarthritis, did 
not show a significant injury pattern or report to sick call.  
The physician also opined that in his opinion, the last tour 
of duty did not represent an acceleration beyond a normal 
aging process of the bilateral knee conditions; rather, the 
Veteran's bilateral knee conditions underwent a natural 
progression unrelated to active duty.  In support of this 
opinion, the physician noted that the Veteran had already 
undergone a total knee arthroplasty and had already been 
diagnosed with advanced osteoarthritis when he reported to 
sick call for the last tour of duty.  

After review of the evidence, the Board finds that service 
connection is warranted for both a right and left knee 
disorder based on the evidence that the knee disorders onset 
during inactive duty training and that the knee disorders 
were aggravated by subsequent active service.  The Board 
notes that the record includes a negative nexus opinion.  The 
Board finds that the probative value of this opinion is 
outweighed by the probative value of the countervailing 
evidence, however, particularly the Veteran's competent and 
credible history of injuries to his knees during service to 
include as a result of the 2003 mortar explosion, the Medical 
Evaluation Board's finding that the knee disorders were the 
result of injury during INACDTRA, and the physician's initial 
finding of aggravation, which while not based on a review of 
the evidence, was based on the Veteran's competent and 
credible history.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (mere fact that an examiner relied on 
the Veteran's history and not a review of the record does not 
necessarily strip an opinion of its probative value).  Thus, 
the claims of service connection for a right and a left knee 
disorder are granted.  




ORDER

Service connection for an acquired psychiatric disorder is 
granted.

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


